DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 1/4/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102 and 103 have been fully considered and are persuasive, with respect to the amended claimed language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simpson et al. (US 2010/0131060)
Applicant argues that the prior art reference of Simpson et al. ‘840 lacks a detailed description of wherein the peripheral region that the diffractive achromat is positioned on has a base curvature that is different than a base curvature of the central region. This argument is considered persuasive, and therefore new art has been incorporated that teach the recited features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 22-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2009/0088840) in view of Simpson et al. (US 2010/0131060).

Referring to claim 1, Simpson et al. discloses an ophthalmic lens comprising: an optic having a central region disposed about an optical axis(Fig. 1B, 18) and a peripheral region extending outward from the central region(Fig.1B; 20), wherein a diffractive achromat is positioned on the peripheral region (Fig. 1B, 20; paragraph 37), and the central region lacks an achromat (paragraphs 56 and 30), and wherein a base power for distance of the central region is the same as a base power for distance of the peripheral region(paragraph 5 and Fig. 11).
Simpson et al. (‘840) lacks a detailed description of a portion of the peripheral region that the diffractive achromat is positioned on has a base curvature that is different than a base curvature of the central region.
Simpson et al. (‘060) teaches a lens in the same field of endeavor wherein a portion of the peripheral region that the diffractive achromat is positioned on has a base curvature that is different than a base curvature of the central region for the purpose of controlling the image quality for the lens powers (paragraph 57 discloses the central zone or peripheral zone can have a base curvature that is different).
It would have been obvious to a person of ordinary skill in the art to have a portion of the peripheral region that the diffractive achromat is positioned on has a base curvature that is different than a base curvature of the central region for the purpose of controlling the image quality for the lens powers as taught in Simpson et al. (‘060) since it is well known in the art to modify curvatures of lenses in order to provide the necessary vision correction that a patient needs.
Referring to claim 3, Simpson et al. discloses wherein the central region is adjacent to the peripheral region (Fig. 1B).
Referring to claim 4, Simpson et al. wherein the base power for distance of the peripheral region comprises a distance power of the diffractive achromat combined with a distance refractive power of the peripheral region (Paragraph 35).
Referring to claim 5, Simpson et al. discloses wherein the optic extends outward from the optical axis to an outer periphery of the optic, and a base power for distance of the optic is the same from the optical axis to the outer periphery of the optic (paragraph 5 and 35).
Referring to claim 6, Simpson et al. discloses wherein the base power for distance of the central region is a refractive power (Fig. 1, paragraph 56).
Referring to claim 7, Simpson et al. discloses wherein the central region is a refractive region (Fig. 1, paragraph 56).
Referring to claim 8, Simpson et al. discloses wherein the central region extends outward from the optical axis to a radius of at least 1 millimeter (paragraph 30).
Referring to claim 22, Simpson et al. discloses wherein the base power for distance of the optic is the same from the optical axis to an outer periphery of the optic(paragraph 5; discloses the powers are substantially equal).
Referring to claim 23, Simpson et al. discloses wherein the entire optic has the same base power for distance(paragraph 5; discloses the powers are substantially equal).
Referring to claim 24, Simpson et al. (‘840)discloses wherein the diffractive achromat extends to an outer periphery of the optic (Fig. 8).
Referring to claim 27, Simpson et al.(‘840) wherein the central region includes an extended depth of focus diffractive region or a multifocality design(abstract discloses a multifocality design, where the central region is includes in providing the multifocal lens correction).

Claim 2, 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2009/0088840) in view of Simpson et al. (US 2010/0131060) as applied to claim 1, and further in view of Choi et al. (US 2017/0239038).

Referring to claim 2, modified Simpson et al. discloses wherein the optic includes a transition between the central region and the peripheral region at which a base curvature of the optic changes (paragraph 56 discloses the base curvature changing from the central to peripheral regions, thus providing optic changes).
Modified Simpson et al. lacks a detailed description of a base curvature of the optic changes from the base curvature of the central region to the base curvature of the portion of the peripheral region that the diffractive achromat is positioned on.
Choi et al. discloses a multifocal lens in the same field of endeavor where the base curvature can be different in different zones(paragraph 17) for the purpose of providing a multifocal lens. 
It would have been obvious to a person of ordinary skill in the art to further modify the lens of Simpson et al. to have a base curvature of the optic that changes from the base curvature of the central region to the base curvature of the portion of the peripheral region that the diffractive achromat is positioned on since it is well known in the art to modify curvatures of lenses in order to provide the necessary vision correction that a patient needs. 
Referring to claim 21, Modified Simpson et al. discloses a lens with a base curvature. 
Modified Simpson et al. lacks a detailed description of wherein the base curvature of the central region is greater than the base curvature of the portion of the peripheral region that the diffractive achromat is positioned on.
Choi et al. discloses a multifocal lens in the same field of endeavor where the base curvature can be different in different zones(paragraph 17) for the purpose of providing a multifocal lens. 
It would have been obvious to a person of ordinary skill in the art to further modify the lens of Simpson et al. to have the base curvature of the central region be greater than the base curvature of the portion of the peripheral region that the diffractive achromat is position on since it is well known in the art to modify curvatures of lenses in order to provide the necessary vision correction that a patient needs. 
Referring to claim 30, Modified Simpson et al. lacks a detailed description of wherein the base curvature of the optic is reduced in a direction outward from the optical axis at the transition.
Choi et al. discloses a multifocal lens in the same field of endeavor where the base curvature can be different in different zones(paragraph 17) for the purpose of providing a multifocal lens. 
It would have been obvious to a person of ordinary skill in the art to further modify the lens of Simpson et al. to have the base curvature of the optic to be reduced in a direction outward from the optical axis at the transition since it is well known in the art to modify curvatures of lenses in order to provide the necessary vision correction that a patient needs. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. in  view of Simpson et al. (US 2010/0131060) as applied to claim 1, and further in view of Zhao et al. (US 2014/0005781).

Referring to claims 9-10, Modified Simpson et al. discloses radii of at least 1mm and that other radii can be employed (paragraph 30).
Modified Simpson et al. lacks a detailed description of the central region extending outward from the optical axis to a radius of at least 1.5mm and 2mm.
Zhao et al. teaches an IOL in the same filed of endeavor that can be monofocal, aspheric, toric diffractive or any combination and have a central area that is about 3mm radius from the central optical axis (paragraph 24).
A person skilled in the art recognizes that a human pupil can have a diameter of 3-4mm in daylight conditions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radius of the central region of Simpson et al. to be at least 2mm as taught in Zhao et al. in order to accommodate patients with various pupil sizes. It would only take routing skill in the art to adjust the radius of the central lens region since it has been held that discovering an optimum value of a result effective variable involves only routine skill inthe art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2009/0088840) in view of Simpson et al. (US 2010/0131060) as applied to claim 1, and further in view of Barrett et al. (US 2014/0303725).

Referring to claims 25-26 Modified Simpson et al. discloses a diffractive achromat lens. 
Modified Simpson et al. lacks a detailed description of wherein the diffractive achromat being configured to correct longitudinal chromatic aberrations and wherein the central region is configured to correct spherical optical aberrations.
Barrett et al. teaches an achromatic IOL that can be a diffractive-refractive hybrid lens that reduces or eliminates spherical and chromatic aberrations for the purpose of increasing the potential visual acuity of the distance eye(paragraph 48).
Therefore, it would have been obvious to a person of ordinary skill in the art to further modify Simpson et al. to be configured to correct longitudinal chromatic aberrations and spherical optical aberrations as taught in Barrett et al. in order to increase the potential visual acuity of the distance eye.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2009/0088840) in view of Simpson et al. (US 2010/0131060) as applied to claim 1, and further in view of Zhao et al. (US 2012/0140166).

Referring to claim 28, Modified Simpson et al. lacks a detailed description of the diffractive achromat includes a plurality of echelettes each having a same width in r-squared space.
Zhao et al. teaches a lens with a diffractive structure that includes a plurality of echelettes each having a same width in r-squared space(Fig. 4F).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the echelettes each having a same width in r-squared space as taught in Zhao et al. in order control light entering the eye to provide the desired vision correction for the patient.  
Referring to claim 29, Modified Simpson et al. (‘840) discloses wherein the plurality of echelettes each have a same step height(paragraph 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774